100 F.2d 1013 (1938)
DIXIE VORTEX COMPANY, Plaintiff-Appellant,
v.
IMPERIAL PAPER BOX CORPORATION and K. & W. Paper Novelty Corporation and Rose Radin, and Evelyn Sukoff, Copartners, Doing Business as Sunny Paper Novelty Co., and Morris Sukoff and Morris Lazow, Defendants-Appellees.
No. 93.
Circuit Court of Appeals, Second Circuit.
December 5, 1938.
Carlton Hill, Charles W. Hills, Jr., Alexander C. Mabee, and M. R. Chambers, all of Chicago, Ill. (Duell & Kane, of New York City, of counsel), for appellant.
John P. Chandler, of New York City (H. C. Bierman, of New York City, of counsel), for appellees.
Before MANTON, SWAN and CHASE, Circuit Judges.
PER CURIAM.
Decree, 22 F. Supp. 209, affirmed.